 

Exhibit 10.39

 

FIRST amendment to

limited liability company/joint venture agreement

FOR bell BR waterford crossing jv, LLC,

A DELAWARE LIMITED LIABILITY COMPANY

 

This first Amendment to limited liability company/joint venture agreement (this
“First Amendment”) is made as of the 2nd day of April, 2014, by and between BR
WATERFORD JV MEMBER, LLC, a Delaware limited liability company (“Bluerock”), and
BELL HNW NASHVILLE PORTFOLIO, LLC, a North Carolina limited liability company
(“Bell”).

 

WHEREAS, a Limited Liability Company/Joint Venture Agreement dated March 29,
2012 (the “Operating Agreement”) for Bell BR Waterford Crossing JV, LLC (the
“Company”) was previously entered into by and among Bluerock and Bell.

 

WHEREAS, in connection with certain transfers being undertaken by the members of
Bluerock, Bluerock and Bell have agreed to amend the Operating Agreement in
order to, among other things, address the fact that the proposed transferee is a
real estate investment trust and, in connection with the acquisition of its
interest, such transferee is requiring certain revision to the management
structure of the Company.

 

WHEREAS, the parties hereto wish to amend the Operating Agreement as hereinafter
provided.

 

NOW, THEREFORE, the parties hereto modify and amend the Operating Agreement,
effective as of the date hereof, as follows:

 

1.           Section 1 of the Operating Agreement is modified and amended as
follows:

 

(a)          The following defined terms are deleted from Section 1 of the
Agreement and replaced with the definitions set forth below:

 

“Major Decision” shall have the meaning provided in Section 9.9(g).

 

“Manager” and “Managers” shall mean the Managers appointed pursuant to Section
9.1(b) of the Agreement.

 

(b)          The following definitions are added to Section 1 of the Agreement:

 

“Affiliate Transaction” means any agreement between the Company and a Member or
any Affiliate of a Member with respect to or involving the Property.

 

“Majority Interest” means greater than 50% of the Percentage Interests.

 

“Asset Manager” shall have the meaning provided in Section 9.9(g)(iii).

 

 

 

  

“Asset Management Agreement” shall mean the asset management agreement entered
into between the Company and the Asset Manager for the asset management of the
Property.

 

“Management Committee” shall have the meaning provided in Section 9.1(c)(iii).

 

2.           Section 9.1 of the Operating Agreement is deleted in its entirety
and replaced with the following:

 

(a)          Management. Except for the powers retained by the Members
enumerated in Section 9.9 below, the business and affairs of the Company shall
be managed by its Managers. Except for situations in which the approval of the
Members is expressly required by this Agreement or by nonwaivable provisions of
applicable law or as otherwise set forth in this Agreement, the Managers shall
have full and complete authority, power and discretion to manage and control the
business, affairs and properties of the Company, to make all decisions regarding
those matters and to perform any and all other acts or activities customary or
incident to the management of the Company’s business. The Managers hereby
irrevocably delegate certain management and administrative functions to the
Asset Manager and the Property Manager, as set forth herein.

 

(b)          Number, Tenure and Qualifications. The Company shall have two (2)
Managers, with one Manager being elected by Bluerock and one Manager being
elected by Bell. Bluerock hereby elects Bluerock to serve as its initial Manager
and Bell hereby elects Bell to serve as its initial Manager. Subject to the
foregoing, each Manager shall hold office until its successor shall have been
elected and qualified or until his earlier death, resignation, or removal.

 

(c)          Certain Powers of Manager; Management Committee.

 

(i)         Certain Powers of Manager. Subject to the powers retained by the
Members enumerated in Section 9.9 below, and the delegation of certain powers to
the Property Manager pursuant to the Management Agreement (a copy of which is
attached to the Agreement as Exhibit C) and to the Asset Manager pursuant to the
Asset Management Agreement (a copy of which is attached to the First Amendment
to Limited Liability Company/Joint Venture Agreement as Schedule 9.1(c)(i)), and
without limitation of the general management powers granted to the Managers
pursuant to Section 9.1 above, the Managers shall have the specific power and
authority, on behalf of the Company:

 

1.          To acquire and hold ownership of the Property.

 

2.          To borrow money for the Company from banks, other lending
institutions, Managers, Members, or Affiliates of the Managers or Members on
such terms as the Managers deem appropriate, and in connection therewith, to
hypothecate, encumber and grant security interests in the assets of the Company
to secure repayment of the borrowed sums (subject to Member approval as required
pursuant to Section 9.9).

 

2

 

  

3.          To execute all instruments and documents, including, without
limitation, checks; drafts; notes and other negotiable instruments; purchase and
sale agreements, mortgages or deeds of trust; security agreements; financing
statements; deeds, contracts, settlement statements, agreements, affidavits and
any other documents providing for the acquisition, mortgage or disposition of
the Company’s property; assignments; bills of sale; leases; partnership
agreements; operating agreements of other limited liability companies; and any
other instruments or documents necessary, in the opinion of the Managers, to the
business of the Company (subject to Member approval as required pursuant to
Section 9.9).

 

4.          Except as reserved to the Members pursuant to Section 9.9, to create
offices and designate officers, who need not be Members. Any such persons
appointed to be officers of the Company may or may not be employees of the
Company, any Member, or any Affiliate thereof. Any officers so appointed shall
have such authority and perform such duties as the Managers may, from time to
time, expressly delegate to them in writing and the officers so appointed shall
serve at the pleasure of the Managers, except as may have been otherwise
delegated through, for example, the Asset Management Agreement, and except as
otherwise reserved to the Members pursuant to Section 9.9.

 

5.          To do and perform all other acts as may be necessary or appropriate
to the conduct of the Company’s business, to the extent such acts are not
reserved unto the Members pursuant to Section 9.9 of this Agreement.

 

(ii)         Limitation of Members Powers. Unless authorized to do so by this
Agreement or by the Managers, no Member, Manager, Affiliate, attorney-in-fact,
employee or other agent of the Company shall have any power or authority to bind
the Company in any way, to pledge its credit or to render it liable for any
purpose.

 

(iii)         Management Committee. The Managers and Members shall establish a
management committee (the “Management Committee”) for the Company for the
purpose of the Managers considering and approving actions pursuant to Section
9.1(a) and (c). The Management Committee shall consist of four (4) individuals
appointed to act as “representatives” of the Manager and Member that appointed
him or her (the “Representatives”) as follows: (i) Bluerock shall be entitled to
designate two (2) Representatives to represent Bluerock as Manager and Member;
and (ii) Bell shall be entitled to designate two (2) Representatives to
represent Bell as Manager and Member. The Management Committee shall be governed
as provided in Schedule 9.1(c)(iii).

 

3

 

  

(d)          Liability for Certain Acts. No Manager has guaranteed nor shall
have any obligation with respect to the return of a Member’s Capital
Contributions or profits from the operation of the Company. Each Manager shall
be entitled to rely on information, opinions, reports or statements, including
but not limited to financial statements or other financial data prepared or
presented in accordance with the provisions of the Act. Except as otherwise
expressly provided in this Agreement, none of the Managers or their
Representatives (in their capacities as members of the Management Committee),
shall have any duties or liabilities to the Company or any other Member,
including any fiduciary duties, whether or not such duties or liabilities
otherwise arise or exist in law or in equity, and each Member hereby expressly
waives any such duties or liabilities; provided, however, that this Section
9.1(d) shall not eliminate or limit the liability of such Representatives or the
Managers (a) for acts or omissions that involve fraud or gross negligence, or
(b) for any transaction not permitted or authorized under or pursuant to this
Agreement, the Management Agreement or the Asset Management Agreement unless the
Management Committee or Members, as applicable has approved in writing such
transaction in accordance with this Agreement; provided, further, however, that
the duty of care of each of such Representatives and the Managers is to not act
with fraud or gross negligence. Except as provided in this Agreement, whenever
in this Agreement a Representative of a Manager and/or a Manager is permitted or
required to make a decision affecting or involving the Company, any Manager, any
Member or any other Person, such Representative and/or such Manager shall be
entitled to consider only such interests and factors as he, she or it desires,
including a particular Member’s interests, and shall, to the fullest extent
permitted by applicable law, have no duty or obligation to give any
consideration to any interest of or factors affecting the Company or any other
Manager or Member.

 

(e)          Manager Has No Exclusive Duty to Company. A Manager shall not be
required to manage the Company as his or its sole and exclusive function and he
or it (or any Manager) may have other business interests and may engage in other
activities in addition to those relating to the Company. Neither the Company nor
any Member shall have any right, by virtue of this Agreement, to share or
participate in such other investments or activities of a Manager or to the
income or proceeds derived therefrom. A Manager shall incur no liability to the
Company or to any of the Members as a result of engaging in any other business
or venture.

 

(f)         Resignation. Subject to the required consent of any Lender, any
Manager of the Company may resign at any time by giving written notice to the
Members of the Company. The resignation of any Manager shall take effect upon
receipt of notice thereof or at such later time as shall be specified in such
notice; and, unless otherwise specified therein, the acceptance of such
resignation shall not be necessary to make it effective. The resignation of a
Manager shall also constitute the resignation of such Manager’s Representatives
on the Management Committee. The resignation of a Manager who is also a Member
shall not affect the Manager’s rights as a Member and shall not constitute a
withdrawal of a Member.

 

4

 



 

(g)          Removal of Manager or Asset Manager. At a meeting called expressly
for that purpose, a Manager may be removed at any time, by the affirmative vote
of all Members (excluding the Membership Interests of Bluerock or its permitted
transferee in the event Bluerock or its permitted transferee is the subject of
such removal vote and excluding the Membership Interests of Bell or its
permitted transferees in the event Bell or its permitted transferee is the
subject of such removal vote), in the event of willful and material fraud or
gross negligence on the part of such Manager, any of its Affiliates, or any
Affiliated property manager or asset manager (collectively, “Bad Acts”), or in
the event of a material default under this Agreement, which remains uncured
after the requisite notice and period of time allowed for cure, by a Member
affiliated with such Manager. The removal of a Manager shall also constitute the
removal of such Manager’s Representatives on the Management Committee. The
removal of a Manager who is also a Member shall not affect the Manager’s rights
as a Member and shall not constitute a withdrawal of a Member. In any instance
where Bell is removed as Manager and/or the Asset Manager is removed by the
Company as asset manager under the Asset Management Agreement, regardless of the
cause of such removal, Bluerock shall indemnify and hold harmless Bell (and/or
any affiliate thereof including, without limitation, Bell Partners Inc.) (a
“Bell Indemnified Party”), pursuant to this Section 9.1(g) (and without
prejudice to any other indemnification right under this Agreement), but only for
actual losses and expenses (including reasonable attorney’s fees and costs)
incurred by a Bell Indemnified Party arising after the date of removal of the
Manager or Asset Manager, as applicable.

 

(h)          Vacancies. Any vacancy occurring for any reason in the number of
Managers of the Company may be filled by the applicable Members that elected
such Manager or Managers; provided, however, if any such Manager is removed
pursuant to Section 9.1(g), the Member that elected such Manager shall not be
entitled to elect such Manager’s replacement Manager and in such event the other
Member shall have the right to elect such replacement Manager. A Manager elected
to fill a vacancy shall be elected for the unexpired term of his predecessor in
office and shall hold office until the expiration of such term and until his
successor shall be elected and shall qualify or until his earlier death,
resignation or removal.

 

(i)         Salaries. The salaries and other compensation of the Managers shall
be fixed from time to time by an affirmative vote of all the Members, and no
Manager shall be prevented from receiving such salary by reason of the fact that
he is also a Member of the Company. Notwithstanding the foregoing, the Company
does not anticipate hiring any employees. 



 

4.           The Operating Agreement is further modified and amended by adding
the following new Section 9.9:

 

9.9           Meetings of Members.

 

(a)          Meetings. Meetings of the Members, for any purpose or purposes, may
only be called by the Manager or a Member or Members holding at least fifteen
percent (15%) of the Percentage Interests.

 

5

 

  

(b)          Place of Meetings. The Persons calling any meeting may designate
any place in North Carolina as the place of meeting for any meeting of the
Members. If no designation is made, the place of meeting shall be the principal
executive office of the Company in the State of North Carolina.

 

(c)          Notice of Meetings. Written notice stating the place, day and hour
of the meeting and the purpose or purposes for which the meeting is called shall
be delivered not less than two (2) nor more than fifty (50) days before the date
of the meeting, with notice to be given as provided in Section 17.1(a) of this
Agreement, by or at the direction of the Manager or Person calling the meeting,
to each Member entitled to vote at such meeting. If mailed, such notice shall be
deemed to be delivered two calendar days after being deposited in the United
States mail, addressed to the Member at its address as it appears on the books
of the Company, with postage thereon prepaid. Notice provided in accordance with
this Section shall be effective notwithstanding anything in the Act to the
contrary.

 

(d)          Meeting of all Members. If all of the Members shall meet at any
time and place, either within or outside of the State of North Carolina, and
consent to the holding of a meeting at such time and place, such meeting shall
be valid without call or notice, and at such meeting any lawful action may be
taken.

 

(e)          Record Date. For the purpose of determining Members entitled to
notice of or to vote at any meeting of Members or any adjournment thereof, or
Members entitled to receive payment of any distribution, or in order to make a
determination of Members for any other purpose, the date on which notice of the
meeting is mailed or the date on which such distribution is made, as the case
may be, shall be the record date for such determination of Members unless the
Manager shall otherwise specify another record date. When a determination of
Members entitled to vote at any meeting of Members has been made as provided in
this Section, such determination shall apply to any adjournment thereof.

 

(f)         Quorum. Members holding a Majority Interest represented in person or
by proxy, shall constitute a quorum at any meeting of Members. In the absence of
a quorum at any such meeting, a majority of the Membership Interests so
represented may adjourn the meeting from time to time for a period not to exceed
sixty (60) days without further notice. However, if at the adjournment a new
record date is fixed for the adjourned meeting, a notice of the adjourned
meeting shall be given to each Member of record entitled to vote at the meeting.
At such adjourned meeting at which a quorum shall be present or represented, any
business may be transacted which might have been transacted at the meeting as
originally noticed. The Members present at a duly organized meeting may continue
to transact business until adjournment, notwithstanding the withdrawal during
such meeting of that number of Membership Interests whose absence would cause
less than a quorum to be present. Notwithstanding the foregoing, for so long as
the only two Members are Bell and Bluerock, a quorum shall be constituted only
if at least Bluerock and Bell attend; provided however, if Bluerock or Bell, as
applicable, does not appear after two (2) due notices of such meeting, then a
quorum shall be constituted on the third such meeting with only one of such
Members (Bluerock or Bell, as applicable).

 

6

 

  

(g)          Manner of Acting. Notwithstanding the power vested in the
Management Committee or any powers delegated to the Property Manager or Asset
Manager, or any provision in this Agreement to the contrary, the following
powers are expressly reserved to the Members, and the unanimous affirmative vote
of Bluerock and Bell shall be required to approve any such action (each, a
“Major Decision”):

 

(i)any loan to be obtained by the Company and secured by the Property, including
any refinancing, material amendment, material modification or extension of the
Loan;

 

(ii)any sale of the Property or any action reasonably intended to accomplish
same, including but not limited to entering into any contract of sale or binding
or non-binding term sheet, marketing the Property for sale, selecting or
engaging any broker or anyone else for the purpose of selling or marketing the
Property, releasing Property information to any broker or anyone else for the
purpose of selling or marketing the Property, giving, granting or undertaking
any options, rights of first refusal, pledges, ground leases, security or other
interests in or encumbering the Property, any portion thereof or any other
material assets;

 

7

 

  

(iii)enter into any Affiliate Transaction with an Affiliate of any Member
(except the initial entry into the Management Agreement and the Asset Management
Agreement, copies of which are attached as Exhibit C to the Agreement and as
Schedule 9.1(c)(i) of the First Amendment, respectively). The foregoing
notwithstanding, (A) the Company has entered into the Management Agreement with
the Property Manager to property manage the Property and (B) the Company is
concurrently herewith entering into an Asset Management Agreement with Bell
Partners Inc., a North Carolina corporation (“Asset Manager”). Such initial
Management Agreement and any other management agreement with the Property
Manager entered into by the Company after the termination or expiration of such
initial management agreement, each as they may be amended or restated from time
to time (on unanimous consent of the Members), are referred to herein as the
“Management Agreement” and such initial Asset Management Agreement and any other
asset management agreement with Asset Manager entered into by the Company after
the termination or expiration of such initial asset management agreement, each
as they may be amended or restated from time to time (on unanimous consent of
the Members), are referred to herein as the “Asset Management Agreement.”
Subject to the remaining terms of this Section 9.9(g)), the Members shall have
equal approval rights with respect to any change in management of the Property,
both with respect to the property management and asset management functions
(i.e. any modification or amendment of the Management Agreement or the Asset
Management Agreement; provided however, termination of either such agreement
shall be solely subject to the terms thereof). For the avoidance of doubt,
except as set forth in this Section 9.9(g), no other Affiliates of Bell may be
engaged to provide goods or services to the Property except (i) upon terms which
are competitive at that time in the relevant market and (ii) after giving notice
to and with the prior written approval of Bluerock of such contract or payments.
Further, in the event of a material default with respect to any agreement
between the Company and any Bell Affiliate, which material default is not cured
within the time frame allotted under such agreement, only Bluerock shall be
authorized to take action with respect to remedies on behalf of the Company
relative to such defaulted agreement, including the right to terminate the
applicable agreement and to solicit bids for any replacement vendor with respect
to the services being performed under the defaulted agreement. In the event that
Bluerock obtains bids or proposals for any replacement vendor that are
satisfactory to Bluerock, Bluerock shall submit such bids or proposals to Bell
for approval, which shall not be unreasonably withheld, conditioned or delayed.
If Bell fails to so approve any such bids or proposals within fifteen (15) days
thereafter, such failure to agree shall constitute a failure to agree on a Major
Decision;

 

(iv)any acquisition by purchase, ground lease or otherwise, of any real property
or other material asset, or the entry into of any agreement, commitment or
assumption with respect to any of the foregoing, or the making or posting of any
deposit (refundable or non-refundable) in connection therewith;

 

(v)any taking of any action by the Company that is reasonably likely to result
in any Member or any of its Affiliates having individual liability under any so
called “bad boy” guaranties or similar agreements provided to third party
lenders in respect of financings relating to the Property, the Company, the
Subsidiaries or any of their assets which provide for recourse as a result of
willful misconduct, fraud or gross negligence or for failure to comply with the
covenants or any other provisions of such “bad boy” guaranties (each, a
“Non-Recourse Carveout Guaranty”);

 

8

 

  

(vi)except as expressly provided in Section 12 with respect to (A) Transfers by
Bluerock or a Bluerock Transferee to a Bluerock Transferee or (B) Transfers by
Bell or a Bell Transferee to a Bell Transferee, and as expressly provided in
Section 15 with respect to the Push Pull Rights available to the Members, the
admission or removal of any Member to the Company, the redemption or other
acquisition by the Company of any Interest of a Member, or the issuance to any
third party of an equity interest in the Company (including interests
convertible into, or exchangeable for, equity interests in the Company);

 

(vii)other than in connection with the Loan, encumber or pledge any collateral
interest in the Property or the Company’s assets, or grant any security
interests therein or assign (collectively or otherwise) any rights in specific
property of the Company;

 

(viii)filing or initiating a Bankruptcy for the Company or any of its
Subsidiaries;

 

(ix)any decision of “Owner” with respect to approval or amendment of any
“Budget” as those terms are defined and used in the Management Agreement.

 

(x)any merger, conversion, reorganization or consolidation involving the Company
or any Subsidiary or the sale, lease, transfer, exchange or other disposition of
the Property or all or substantially all of the Company’s assets other than in
the ordinary course of business, or of or related to all of the Interests of the
Members in the Company, in one or a series of related transactions;

 

(xi)any voluntary liquidation, dissolution or termination of the Company;

 

(xii)any amendment, modification, or termination of this Agreement, the
Management Agreement or the Asset Management Agreement;

 

9

 

  

(xiii)causing the Company to (x) form any Subsidiary, (y) acquire an equity
interest in any other entity or (z) contribute any of the Company’s assets or
the assets of any Subsidiary to a partnership, corporation or other entity or
Person;

 

(xiv)entering into any joint venture (regardless of the form of the joint
venture) with another Person;

 

(xv)making a call for Additional Capital Contributions under Section 5.2;

 

(xvi)determining the amount of Distributable Funds and the timing of
distributions of Distributable Funds;

 

(xvii)acquiring, modifying, amending, or terminating any insurance policy of the
Company, other than in conjunction with any policies the cost of which was
included in the Budget and other than any policies necessary to respond to any
requirements of the Lender under the Loan;

 

(xviii)changing the Tax Matters Member; and

 

(xix)commencing or settling any litigation or confessing a judgment on behalf of
the Company to the extent that the amount paid or confessed exceeds $25,000.

 

(h)          Proxies. A Member may vote in person or by proxy executed in
writing by the Member or by a duly authorized attorney-in-fact. Such written
proxy shall be delivered to the Company.

 

(i)         Action by Members Without a Meeting. Action required or permitted to
be taken by the Members at a meeting may be taken without a meeting if the
action is evidenced by one or more written consents describing the action taken,
signed by the Members entitled to vote and having the requisite Membership
Interests required to approve such action. Action take under this Section is
effective when the Members required to approve such action have signed the
consent, unless the consent specifies a different effective date. The record
date for determining Members entitled to take action without a meeting shall be
the date the first Member signs a written consent. Written notice shall be
provided to all Members in the event action is taken under this Section.

 

(j)         Waiver of Notice. When any notice is required to be given to any
Member, a waiver thereof in writing signed by the person entitled to such
notice, whether before, at, or after the time stated therein, shall be
equivalent to the giving of such notice.

 

10

 

  

(k)          Meeting by Telephone. Members may also meet by conference telephone
call if all Members can hear one another on such call and the requisite notice
is given or waived.

 

5.           Section 12.2(b)(ii) is modified and amended by deleting the entire
subsection and replacing it as follows:

 

Any Transfer by Bluerock or a Bluerock Transferee of up to one hundred percent
(100%) of its Interest to any Affiliate of Bluerock (a “Bluerock Transferee”).
Furthermore, for the avoidance of doubt, the concurrent transfer of up to 100%
of the membership interests held by Bluerock Special Opportunity + Income Fund,
LLC and Bluerock Special Opportunity + Income Fund II, LLC in Bluerock to BRG
Waterford, LLC, a Delaware limited liability company, are deemed permitted
transfers.

 

6.           Section 15.1 (a) of the Operating Agreement is modified and amended
by deleting the first sentence thereof and inserting therefor the following:

 

At any time that the Members are unable to agree on a Major Decision, and such
failure to agree has continued for fifteen (15) days after written notice from
one Member to the other Member indicating an intention to exercise the rights
under this Section 15.1 either Member has the right to initiate the provisions
of this Section 15.1.

 

7.           Section 17.1 (a) of the Operating Agreement is in relevant part
modified and amended as follows:

 

If to Bluerock:

 

c/o Bluerock Real Estate
712 Fifth Avenue, 9th Floor

New York, New York 10019
Attention: R. Ramin Kamfar

Facsimile: 646-278-4220
Email: rkamfar@bluerockre.com

 

With a copy to:

 

c/o Bluerock Real Estate
712 Fifth Avenue, 9th Floor

New York, New York 10019
Attention: Michael L. Konig, Esq.

Facsimile: 646-278-4220
Email: mkonig@bluerockre.com

 

8.           Schedules 9.1(c)(i) and 9.1(c)(iii) are attached hereto and
incorporated herein.

 

9.           This First Amendment is intended to be effective from and after the
date set forth above.

 

11

 

  

[SIGNATURES TO FOLLOW]

 

12

 

  

IN WITNESS WHEREOF the undersigned have set their hands to this First Amendment
as of the date first set forth above.

 

BLUEROCK: BR WATERFORD JV MEMBER, LLC, a Delaware limited liability company    
    By: BRG Waterford, LLC, a Delaware limited liability company, its managing
member           By: Bluerock Residential Holdings, L.P., a Delaware limited
partnership, its sole member               By: Bluerock Residential Growth REIT,
Inc., a Maryland corporation, its general partner                     By: /s/
Michael L. Konig         Name: Michael L. Konig         Title: Chief Operating
Officer

 

BELL: BELL HNW NASHVILLE PORTFOLIO, LLC, a North Carolina limited liability
company       By: Bell Partners Inc., a North Carolina corporation, its Manager
            By: /s/ John E. Tomlinson      Name:   John E. Tomlinson     Title:
Chief Financial Officer

 

13

 

  

The undersigned executes this First Amendment solely for purposes of
acknowledging and consenting to the terms above:

 

  BELL PARTNERS INC., a North Carolina corporation         By: /s/ John E.
Tomlinson   Name:   John E. Tomlinson   Title: Chief Financial Officer

 

  BLUEROCK REAL ESTATE, L.L.C., a Delaware limited liability company         By:
/s/ Jordan Ruddy   Name: Jordan Ruddy   Title: Authorized Signatory

 

14

 

  

SCHEDULE 9.1(c)(i)

 

Asset Management Agreement

 

15

 

  

SCHEDULE 9.1(c)(iii)

 

Management Committee

 

(i)         Subject to this Schedule 9.1(c)(iii), and Section 9.1 of the
Agreement, each member of the Management Committee, shall hold office until
death, resignation or removal at the pleasure of the Manager and Member that
appointed him or her. If a vacancy occurs on the Management Committee, the
Manager with the right to appoint and remove such vacating Representative shall
appoint his or her successor. A Manager shall lose its right to have its
Representatives vote on any item that does not constitute a Major Decision, as
of the date on which such Manager ceases to be a Manager, including by means of
removal under Section 9.1(g), or as otherwise provided in this Agreement. If
Bluerock transfers all or a portion of its membership interest to a transferee
permitted by Section 12 of the Agreement, such transferee shall automatically,
and without any further action or authorization by any Manager or Member,
succeed to the rights and powers of Bluerock as may be agreed to between
Bluerock which is transferring the membership interest, on the one hand, and the
permitted transferee to which the membership interest is being transferred, on
the other hand, including the shared or unilateral right to appoint the
Representatives that Bluerock was theretofore entitled to appoint pursuant
hereto. Likewise, if Bell transfers all or a portion of its membership interest
to a transferee permitted pursuant to Section 12 of the Agreement, such
permitted transferee shall automatically, and without any further action or
authorization by any Manager or Member, succeed to the rights and powers of Bell
as may be agreed to between Bell which is transferring the membership interest,
on the one hand, and the permitted transferee to which the membership interest
is being transferred, on the other hand, including the shared or unilateral
right to appoint the Representatives that Bell was theretofore entitled to
appoint pursuant hereto.

 

(ii)         The Management Committee shall meet at least once every quarter
(unless waived by mutual agreement of the Managers) and as otherwise required.
The only Representatives required to constitute a quorum for a meeting of the
Management Committee shall be one (1) Representative appointed by Bluerock and
one (1) Representative appointed by Bell; provided, however, that if Bluerock or
Bell has not appointed at least one (1) Representative to the Management
Committee at the time of such meeting or a Representative of Bluerock or Bell
does not appear after two (2) due notices of such meeting, then a quorum for a
meeting of the Management Committee shall be one (1) Representative appointed by
Bluerock or Bell, as applicable.

 

(iii)         Each of the two (2) Representatives appointed by Bluerock shall be
entitled to cast two (2) votes on any matter that comes before the Management
Committee and each of the Representatives appointed by Bell shall be entitled to
cast one (1) vote on any matter that comes before the Management Committee.
Approval by the Management Committee of any matter (other than matters which are
Major Decisions or which may be made unilaterally by a Member as set forth in
this Agreement) shall require the affirmative vote of at least a majority of the
votes of the Representatives then in office voting at a duly held meeting of the
Management Committee. Any matter disapproved by Bell shall be subject to the
Mediation provisions of Section 16 of the Agreement, so long as express written
notice of the determination to mediate is provided by Bell and received by
Bluerock within ten (10) business days of such decision of the Management
Committee.

 

16

 

  

(iv)         Any meeting of the Management Committee may be held by conference
telephone call, video conference or through similar communications equipment by
means of which all persons participating in the meeting can communicate with
each other. Participation in a telephonic and/or video conference meeting held
pursuant hereto shall constitute presence in person at such meeting.

 

(v)          Any action required or permitted to be taken at a meeting of the
Management Committee may be taken without a meeting, without prior notice and
without a vote if (X) a consent or consents in writing, setting forth the action
so taken, shall be signed by the Representatives having not less than the
minimum of votes that would be necessary to authorize or take such action at a
meeting at which all Representatives entitled to vote thereon were present and
voted and (Y) prior written notice of such proposed action is given to all
Representatives in the manner provided herein. All consents shall be filed with
the minutes of the proceedings of the Management Committee.

 

(vi)         The initial Representatives of Bluerock are James Babb and Jordan
Ruddy, and the initial Representatives of Bell are John Tomlinson and Nickolay
Bochilo.

 

17

 

